Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 1 of 17 PageID #: 35719




                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                       MARSHALL DIVISION

 HUAWEI TECHNOLOGIES CO. LTD.,

                     Plaintiff,

           v.

 VERIZON COMMUNICATIONS, INC.,                   C.A. 2:20-cv-00030-JRG
 VERIZON BUSINESS NETWORK
 SERVICES, INC., VERIZON ENTERPRISE
 SOLUTIONS, LLC, CELLCO
 PARTNERSHIP D/B/A VERIZON
 WIRELESS, INC., VERIZON DATA
 SERVICES LLC, VERIZON BUSINESS
 GLOBAL LLC, AND VERIZON SERVICES
 CORP.

                     Defendants.


 VERIZON BUSINESS NETWORK
 SERVICES, INC., CELLCO PARTNERSHIP
 D/B/A VERIZON WIRELESS, VERIZON
 DATA SERVICES LLC, VERIZON
 BUSINESS GLOBAL LLC, VERIZON
 SERVICES CORP., AND VERIZON
 PATENT AND LICENSING INC.

                     Counterclaim-Plaintiffs,

           v.

 HUAWEI TECHNOLOGIES CO. LTD.,
 HUAWEI TECHNOLOGIES USA, INC.,
 AND FUTUREWEI TECHNOLOGIES INC.

                     Counterclaim-Defendants.


                VERIZON’S MOTION FOR ADVERSE INFERENCE INSTRUCTIONS




 06890-00002/12804854.5
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 2 of 17 PageID #: 35720




                                                    TABLE OF CONTENTS
                                                                                                                                              Page

 NOTES ON CITATIONS ............................................................................................................... ii
 I.        HUAWEI FAILED TO ADEQUATELY PREPARE ITS CORPORATE
           DESIGNEE .........................................................................................................................2
 II.       HUAWEI’S
                                     .................................................................................................................7
 III.      HUAWEI’S FAILURE TO PRODUCE EVIDENCE ON

                                     ...............................................................................................................10




                                                                         i
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 3 of 17 PageID #: 35721




                                  NOTES ON CITATIONS

 1.    Ex. A is a true and correct copy of excerpts of the hearing transcript for the June 2, 2021

       hearing.

 2.    Ex. B is a true and correct copy of excerpts of the June 23, 2021 continued deposition of

       Huawei’s Rule 30(b)(6) designee on Topics 108 and 109, Dr. Frank Effenberger.

 3.    Ex. C is a true and correct copy of Ex. 3 of Dr. Frank Effenberger’s deposition



 4.    All emphases are added unless otherwise noted.




                                                ii
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 4 of 17 PageID #: 35722




           On June 2, the Court stated that



                                                                   Ex. A at 8:22-9:1.



                                              At his continued deposition on June 23 Dr. Effenberger

                                                                                     —records Verizon

 specifically mentioned at the June 2 hearing. This failure to prepare warrants an appropriate

 discovery sanction, particularly after Huawei was warned that “there may be discovery sanctions

 for failure to prepare a witness.” Ex. A at 9:4-5. With trial days away, an adverse inference

 instruction would be appropriate to address the prejudice from Huawei’s discovery failures and

 delay.1

           An instruction                                                                in response to

 other questions is also appropriate. At times in his June 23 deposition, Dr. Effenberger could not




                               Ex. B. at 66:23-67:2. That included knowledge of



                                                                               Ex. B 65:8-66:3.

                                                    Verizon was prevented from obtaining complete



 1
    Ex. A at 9:21-23 (The Court: “this has been back before me a number of times and I’m beginning to get
 the impression that stalling is the tactic of the day”).
 2
     Mr. Liliang Gu, who Mr. Effenberger called                                       , described himself




                                                     1
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 5 of 17 PageID #: 35723




 testimony on (and testing Huawei’s assertions regarding) the




                The jury should be instructed to draw appropriate inferences from



        Finally, Dr. Effenberger testified on June 23 that Huawei should have documentation on



                                                               Dkt. 246 at 4-5. Verizon sought this

 information in discovery. Huawei did not produce it. Yet Dr. Effenberger stated




 I.     HUAWEI FAILED TO ADEQUATELY PREPARE ITS CORPORATE DESIGNEE

        Rule 30(b)(6) requires that the designating party “prepare those persons [it designates

 under Rule 30(b)(6)] . . . [to] answer fully, completely, unevasively, the questions posed . . . as to

 the relevant subject matters.” Brazos River Auth. v. GE Ionics, Inc., 469 F.3d 416, 433 (5th Cir.

 2006). Huawei’s duty to prepare Dr. Effenberger extended to “reasonably available . . .

 documents, past employees, or other sources.” Dallas Fallen Officer Found. v. Frazier, No. 4:18-

 CV-00481, 2019 WL 4256958, at *6 (E.D. Tex. Sept. 9, 2019).




                                                                              . Dkt. 282 Ex. C at 1-2.

 This information was then

                                          . Id. At the June 2 hearing, Verizon counsel specifically
                                                   2
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 6 of 17 PageID #: 35724




 called out this information as key material for Dr. Effenberger to examine during his preparations:



                                                                                                 So

 there are a lot of questions to ask.” Ex. A at 57:5-9.




                                             Ex. B at 92:3-6



 id. 95:5-10



                                                                   ); id. 97:11-14 (




                                   id. 99:7-101:11 (

                                    ); id. 102:6-13



                                                                           id. 102:15-24




                                              .



                                                  3
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 7 of 17 PageID #: 35725




                                                       Id. 166:16-21

                                                                  ). Instead, Huawei arranged for Dr.

 Effenberger to speak with inventors of the asserted patents, and a set of Huawei employees who

 had been selected by Huawei’s counsel. Id. 105:20-107:21

                                                                                                ). The

 selected individuals claimed not to have seen

          Id. 122:6-20. But none of these individuals, like Dr. Effenberger himself, appear to have

 investigated



                                                                                     . Id. 103:1-104:7.

        Having been exposed only to individuals who claimed to lack knowledge of

                    Dr. Effenberger carefully stated

                                                        Ex. B at 104:5-7.




        Huawei’s failure



                                         Such an instruction is appropriate to remedy the prejudice

 to the requesting party. Fed. R. Civ. P. 37(d)(1)(A)(i); MetroPCS v. Thomas, 327 F.R.D. 600, 611

 (N.D. Tex. 2018); Robinson v. Nexion Health At Terrell, Inc., 312 F.R.D. 438, 441 (N.D. Tex.



 3
    Likewise, under Fed. R. Civ. P. 30(d)(2), the Court may impose “an appropriate sanction” on a person
 who “impedes, delays, or frustrates the fair examination of the deponent.” See also, e.g., Kleppel v.
 Hunters's Mfg. Co., No. CV H-16-3715, 2018 WL 4855291, at *2 (S.D. Tex. Aug. 24, 2018), report and
 recommendation adopted, 2018 WL 4853287 (S.D. Tex. Oct. 5, 2018) (adverse inference can be
 appropriate sanction for failure to make key deponent suitably available).

                                                   4
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 8 of 17 PageID #: 35726




 2014) (“If the designated deponent is not knowledgeable about relevant facts . . . then the

 appearance is essentially no appearance at all, and sanctions may be imposed.”). Huawei’s

 repeated failure



                                                                                        . Huawei could

 have obtained underlying records at issue to prepare Dr. Effenberger, just as it




         Huawei simply chose not to obtain relevant records when Verizon sought information to

 test Huawei’s claims.

         Huawei’s limited preparation of Dr. Effenberger with witnesses does not undo the

 prejudice Verizon suffered.       By selecting only witnesses




                                                                         Robinson v. Nexion Health At

 Terrell, Inc., 312 F.R.D. 438, 441–42 (N.D. Tex. 2014) (failure to contact persons knowledgeable

 or attempt to obtain relevant documents—including those of another corporate entity within




 4
   Dr. Effenberger confirmed                                                                           Ex.
 B at 162:7-12. A Rule 30(b)(6) deponent must use any “reasonably available” information “at the other
 [Huawei] entities.” Robinson v. Nexion Health At Terrell, Inc., 312 F.R.D. 438, 442 (N.D. Tex. 2014).

                                                    5
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 9 of 17 PageID #: 35727




 corporate structure—is a sanctionable violation of 30(b)(6)). The partial and selective preparation

 of Dr. Effenberger amplified rather than mitigated prejudice from Huawei’s conduct.

          Huawei previously told the Court it would never be able to provide discovery on this topic,

 telling the Court “no witness” could be an appropriate representative on these issues. Dkt. 282 Ex.

 B 26:1-27:10.5 Yet on June 23, Huawei made a strategic U-turn,




                                                                           .



                                                                                         . Huawei’s

 about-face is evidence of bad faith and an obvious source of prejudice—substantial delay

 eliminated opportunities for follow-up discovery to test Huawei’s claims, and ensured issues could

 not be fully explored in the ordinary course of the discovery process.

          Huawei was told on February 5, 2021 that it needed to present a prepared witness on these

 topics. Dkt. 282 Ex. A 38:15-39:10 (“you’re permitted to inquire as to Topics 108 and 110, and

 they’re to be prepared on those”). Huawei was told again on June 2 that, on any aspects of the

 noticed topics                                                                     “he needs to be

 prepared to testify.” Ex. A at 9:17-18. After Huawei was given a second chance, it was told there


 5
     See also Dkt. 247 at 9 (claiming “




                                                   6
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 10 of 17 PageID #: 35728




 would not be a third: “You and I have already discussed possibilities here. One being that Huawei

 doesn’t comply with the Court’s order, doesn’t prepare a 30(b)(6) witness on the designated Topics

 108 and 109, doesn’t answer the discovery, in which case that opens the door to sanctions under

 the civil rules.” Ex. A at 32:17-22. Huawei’s decision to half-prepare, and avoid any review of

 documents at the core of the noticed topics, was improper.

        An adverse inference is appropriate for Huawei’s failure to prepare Dr. Effenberger with

 documents at issue. Verizon respectfully requests that the Court provide the following instruction

 to the jury:




 II.    HUAWEI’S                                                            WARRANT A JURY
        INSTRUCTION

        While an individual may refuse to testify during a civil proceeding on the grounds that his

 testimony might incriminate him, that refusal to testify may be used in a civil proceeding. Hinojosa

 v. Butler, No. 07-50566, 2008 WL 4671718 (5th Cir. 2008); see also Curtis v. M&S Petroleum,

 Inc., 174 F.3d 661, 674 (5th Cir. 1999). Dr. Effenberger testified




                                                                        precluding information being

 collected from those individuals on multiple issues:

               Any information on the                      (Ex. B at 63:2-8, 66:23-67:2);

               Whether the

                                        (id. at 67:3-20);

                                                  7
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 11 of 17 PageID #: 35729




            Any information on



                       (id. at 103:1-104:12);

            Whether the

                                 (id. at 144:16-145:8);

            Whether

                                                                  (id. at 155:9-156:9);

            Whether




                                       (id. at 148:19-154:5);

            Whether the



                       (id. at 114:25-116;21, 119:17-120:24);

            Whether

                                                                                   (id. at 146:2-

             13);

            What records were maintained or kept to

                                    (id. at 146:15-147:1).



                           . Courts routinely instruct on these issues where a 30(b)(6) designee




                                                8
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 12 of 17 PageID #: 35730




 cannot collect information due to                               invocations.6 As the Fifth Circuit has

 recognized,                        invocations by an individual—even a non-party or non-agent of a

 party, and certainly invocations by employees of related entities—can properly be used to support

 an inference against a corporate defendant. See F.D.I.C. v. Fid. & Deposit Co. of Maryland, 45

 F.3d 969, 977 (5th Cir. 1995) (finding “no support” for claim “ that inferences from the invocation

 of the                      are not allowed when a non-party asserts the privilege,” and upholding

 district court’s exercise of discretion to admit that evidence; “there is no constitutional bar to the

 admission of this evidence,” and “evidence of this nature is generally relevant”).




          Verizon respectfully requests that the Court instruct the jury as follows:




 6
     See, e.g., Chicago v. Reliable Truck Parts Co., 768 F. Supp. 642, 647 n. 8 (N.D. Ill. 1991) (“Should the
 individual defendants refuse to respond to questions propounded in the course of such a deposition,
 however, the City may make full use of the negative inference of their silence at trial—as it relates to the
 liability of both the individual defendants themselves and Reliable, which has been rendered unable to
 provide the City with further discovery as a result.”); Worthington Pump Corp. (U.S.A.) v. Hoffert Marine,
 Inc., 34 Fed. R. Serv. 2d 855 (D.N.J. 1982) (“By virtue of the exercise by corporate officers of their personal
 fifth amendment privilege, the corporate defendants have not responded to proper requests for discovery. .
 . . Accordingly, an inference will be drawn against defendants R.P.S., Inc. and Lyn–Mar, Inc. that they
 are unable to deny truthfully” the allegations at issue).
 7
     Ex. B at 121:5-13




                                                       9
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 13 of 17 PageID #: 35731




 III.     HUAWEI’S FAILURE TO PRODUCE EVIDENCE ON BONUSES INVENTORS
          RECEIVED WARRANTS AN APPROPRIATE JURY INSTRUCTION

          Verizon sought information from the outset of this case on bonuses and payments to the

 inventors named on Huawei’s patents. On June 18, 2020, in Verizon’s very first letter to Huawei

 on document discovery, Verizon reminded Huawei of its obligation to produce documents on “any

 incentives, awards, bonuses, compensation, or special payments provided by Huawei, now or

 in the past, to inventors, including without limitation named inventors, employees or anyone

 acting on Huawei’s behalf, in consideration of filing patents or patent applications that may be or

 are declared essential to a relevant standard.” Dkt. 292 Ex. A at 14. Huawei did not produce

 records showing what bonuses Huawei actually paid to inventors of the asserted patents; Verizon

 still does not know how much inventors were paid for the patents Huawei is asserting, or why.

          Dr. Effenberger stated on June 23 that Huawei should still have documents showing what

 was paid, and why—documents Huawei failed to produce. Ex. B at 236:25-237:1. Dr. Effenberger

 testified he is familiar with

 Ex. B at 143:7-144:2, 248:8-249:9. He confirmed Huawei purports to award compensation based

 on the                           . Id. at 236:2-23. Dr. Effenberger admitted,



                                                      Id. at 237:5-8. Yet records of the assessments

 Dr. Effenberger described were not produced. He likewise admitted that



                                                      Id. at 237:10-13. Dr. Effenberger also asserted

 Huawei could still determine what payments had been made to inventors. Ex. B at 75:3-4. Yet

 amounts paid, dates of payment, and how those payments relate




                                                 10
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 14 of 17 PageID #: 35732




        Huawei’s failure to produce these documents warrants an adverse inference.            In re

 Williams, 298 F.3d 458, 463 (5th Cir. 2002); Rivera v. Salazar, No. C.A. C-04-552, 2008 WL

 2966006, at *3 (S.D. Tex. July 30, 2008). Adverse inferences are appropriate where, as here, a

 party acts in bad faith by “skirt[ing] its discovery obligations and delay[ing] … despite a duty to

 preserve and produce,” Edwards v. 4JLJ, LLC, No. 2:15-CV-299, 2018 WL 2981154, at *10 (S.D.

 Tex. June 14, 2018); accord Realtime Data, LLC v. MetroPCS Texas, LLC, No. 6:10CV493 LED-

 JDL, 2012 WL 12904706, at *4 (E.D. Tex. Oct. 23, 2012).

        These materials are highly relevant.



                            Ex. B 143:22-144:2. Huawei cannot make these assertions while

 simultaneously withholding documentation necessary to test those claims.



                                                                         Yet Huawei produced no

 documents on what Huawei paid for the patents in suit, or on evaluations of the asserted patents

 that purportedly led Huawei to pay those amounts. And Dr. Effenberger admitted he did not review

 records of bonuses to the inventors in order to prepare, instead relying on discussions with

 inventors and their assertions regarding what bonuses were paid and when. Ex. B. at 240:11-21,

 242:8-243:14. Records on these issues should have been produced long ago pursuant to the rules

 and procedures of this Court, including the Discovery Order in this case (Dkt. 37). Huawei’s

 failure to produce was prejudicial to Verizon, who could have used




                                                                                                   .



                                                 11
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 15 of 17 PageID #: 35733




         Verizon respectfully requests that the Court provide an instruction on this issue:




            ”8

 Dated: June 27, 2021                                     Respectfully submitted,


                                                          By: /s/ Charles Verhoeven
                                                          (by E. Glenn Thames, Jr., with permission)
                                                          Charles Verhoeven
                                                          charlesverhoeven@quinnemanuel.com
                                                          Brian Mack
                                                          brianmack@quinnemanuel.com
                                                          QUINN EMANUEL URQUHART & SULLIVAN
                                                          50 California Street, 22nd Floor
                                                          San Francisco, California 94111-4788
                                                          Telephone: 415-875-6600
                                                          Fax: 415-875-6700

                                                          Patrick Curran
                                                          patrickcurran@quinnemanuel.com
                                                          QUINN EMANUEL URQUHART & SULLIVAN
                                                          111 Huntington Ave, Suite 520
                                                          Boston, Massachusetts 02199
                                                          Telephone: 617-712-7100
                                                          Fax: 617-712-7200




 8
      Alternatively, under the common law adverse inference rule, the jury should be entitled to weigh
 Huawei’s failure to provide evidence within its control. “[W]hen a party has relevant evidence within his
 control which he fails to produce, that failure gives rise to an inference that the evidence is unfavorable to
 him.” Auto Workers v. NLRB, 459 F.2d 1329, 1336 (D.C. Cir. 1972); accord Callahan v. Schultz, 783 F.2d
 1543, 1545 (11th Cir. 1986). “Such an instruction . . . is simply an explanation to the jury of its fact-finding
 powers. . . . The court need not find any facts to justify such an instruction, which leaves all the fact finding
 to the jury without encroachment by the court.” Mali v. Fed. Ins. Co., 720 F.3d 387, 393 (2d Cir. 2013);
 accord Vodusek v. Bayliner Marine Corp., 71 F.3d 148, 156 (4th Cir. 1995); Glover v. BIC Corp., 6 F.3d
 1318, 1329 (9th Cir. 1993); see also Caparotta v. Entergy Corp., 168 F.3d 754, 757 (5th Cir. 1999) (“We
 cannot say that it would have been an abuse of discretion for the district court to let the jury know of the
 fact that certain documents were missing.”).

                                                        12
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 16 of 17 PageID #: 35734




                                        Kevin Hardy
                                        kevinhardy@quinnemanuel.com
                                        Deepa Acharya
                                        deepaacharya@quinnemanuel.com
                                        QUINN EMANUEL URQUHART & SULLIVAN
                                        1300 I Street NW, Suite 900
                                        Washington, D.C. 20005
                                        Telephone: 202-538-8000
                                        Fax: 202-538-8100

                                        Deron R. Dacus
                                        State Bar No. 00790553
                                        The Dacus Firm, P.C.
                                        821 ESE Loop 323, Suite 430
                                        Tyler, TX 75701
                                        Phone: (903) 705-1117
                                        Fax: (903) 581-2543
                                        ddacus@dacusfirm.com

                                        E. Glenn Thames, Jr.
                                        Texas Bar No. 00785097
                                        glennthames@potterminton.com
                                        Potter Minton
                                        A Professional Corporation
                                        110 N. College Ave., Suite 500
                                        Tyler, Texas 75702
                                        Tel: (903) 597-8311
                                        Fax: (903) 593-0846

                                        Attorneys for Verizon Business Network
                                        Services, Inc., Cellco Partnership D/B/A
                                        Verizon Wireless, Verizon Data Services LLC,
                                        Verizon Business Global LLC, Verizon Services
                                        Corp., and Verizon Patent and Licensing Inc.




                                       13
Case 2:20-cv-00030-JRG Document 453 Filed 06/29/21 Page 17 of 17 PageID #: 35735




                              CERTIFICATE OF CONFERENCE

        Pursuant to Local Rule CV-7(i), the undersigned hereby certifies that counsel for the parties

 conducted a meet-and-confer regarding this Motion prior to filing and that the motion is

 opposed. Specifically, on June 27, 2021, counsel for Verizon and Huawei, including at least Deron

 Dacus and Greg Love, participated in a telephonic conference regarding the issues raised herein

 but were unable to reach a resolution because Huawei would not agree to the relief Verizon

 requested. Thus, discussion conclusively ended in an impasse, leaving an open issue for the court

 to resolve.

                                                  /s/ E. Glenn Thames, Jr.
                                                  E. Glenn Thames, Jr.


                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that all counsel of record who are deemed to have
 consented to electronic service are being served with notice of the filing of this sealed document
 via the Court’s CM/ECF system pursuant to Local Rule CV-5(a) on June 27, 2021, and a copy of
 this sealed document, in its entirety, via electronic mail. All counsel who are not deemed to have
 consented to electronic service are being served by U.S. first-class mail.

                                                  /s/ E. Glenn Thames, Jr.
                                                  E. Glenn Thames, Jr.



               CERTIFICATE OF AUTHORIZATION TO FILE UNDER SEAL
         Pursuant to Local Rule CV-5, the undersigned counsel hereby certifies that
  authorization for filing under seal has been previously granted by the Court in the Protective
  Order (Dkt. 41) entered in this case on June 18, 2020.

                                                  /s/ E. Glenn Thames, Jr.
                                                   E. Glenn Thames, Jr.




                                                 14
